DETAILED ACTION
Allowable Subject Matter
Claim(s) 1, 5 – 9, 11 – 13, 21, and 22 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Youn (US 8,194,736) in view of Inokuma (US 2007/0025443), teaches a video encoding device for encoding video data, the video encoding device comprising: an image encoding unit for performing prediction coding by obtaining a difference between a divided image to be subjected to prediction coding and a reference image; a local decode generation unit for generating the reference image based on an encoding result of the divided image; a compression unit for losslessly compressing the reference image to generate compressed data; an allowable data amount setting unit for setting in advance an allowable data amount of the compressed data stored in a memory for each predetermined region of the video data; a stored data amount calculating unit for calculating a stored data amount for the predetermined region required when the compressed data in the memory is stored; a comparing unit for comparing the allowable data amount with the stored data amount and outputting a comparison result; and an inter-prediction unit for performing motion vector search for inter-coding based on the reference image stored in the memory, wherein the inter-prediction unit searches for the reference image corresponding to the compressed data stored in the memory as a search range of motion vector.  However, the closest prior art does not teach  a reference image storage determination unit for determining whether or not to store the compressed data in the memory based on the comparison result and for storing the compressed data in the memory based on 1) a determination result for storing the compressed data in the memory, 2) a complexity of the reference image to be stored in the memory, and 3) a predetermined threshold value of the complexity of the reference image, wherein the complexity is a parameter representing a degree of local non-flatness of the video data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487